DETAILED ACTION
Disposition of Claims
Claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 were pending.  Claims 2-10, 14, 16-17, 21-26, 28-34, and 37-43 are cancelled.  Amendments to claims 1, 11, 13, 18-20, 27, 36 are acknowledged and entered.  New claims 44-49 are acknowledged and entered.  Claims 1, 11-13, 15, 18-20, 27, 35-36, and 44-49 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0397886A1, Published 12/24/2020.  Amendments to the specification presented on 04/01/2022 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 04/01/2022 regarding the previous Office action dated 10/04/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 




Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure is withdrawn in light of the amendments to the abstract.
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the disclosure.


Claim Objections
(Objection withdrawn.)  The objection to claim 4 is withdrawn in light of the cancellation of said claim.  
(Objection withdrawn.)  The objection to claim 10 is withdrawn in light of the cancellation of said claim.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a nanostructure, comprising: 
(a) a first plurality of polypeptides, wherein: the first plurality of polypeptides are arranged according to at least one symmetry operator; the nanostructure comprises a plurality of influenza HA antigenic proteins or antigenic fragments thereof; and the N-terminal ends of the influenza HA antigenic proteins or antigenic fragments thereof are each attached to a member of the first plurality of polypeptides via a linker; and 
(b) a second plurality of polypeptides, wherein the second plurality of polypeptides is attached to the first plurality of polypeptides; wherein the first plurality of polypeptides and the second plurality of polypeptides are at least 90% identical to the amino acid sequence selected from the group consisting of SEQ ID NOs: 1-51, wherein any N-terminal methionine residues are optional.
Further limitations on the nanostructure of claim 1 are wherein each of the plurality of influenza HA antigenic proteins or antigenic fragments thereof comprises a target epitope, and the nanostructure is configured to display the target epitope (claim 11); wherein the target epitope is accessible to an antibody (claim 12); wherein the nanostructure is configured to elicit an immune response to the plurality of influenza HA antigenic proteins or antigenic fragments thereof, said immune response being preferentially directed to the target epitope (claim 13); wherein the target epitope is an epitope for neutralizing antibodies, an epitope for cross-reactive antibodies, or an epitope for a broadly-neutralizing antibody (claim 15); wherein the plurality of influenza HA antigenic proteins or antigenic fragments thereof comprises at least one mutation selected from the group consisting of an interface-stabilizing mutation, complementary cysteine mutations configured to result in a disulfide bond, deletion of a loop, addition of an N-linked glycosylation site, removal of an N-linked glycosylation site, an epitope- destroying mutation, and an epitope-creating mutation (claim 18); wherein the plurality of influenza HA antigenic proteins or antigenic fragments thereof comprises an antigenic oligosaccharide (claim 19); a vaccine comprising a nanostructure of claim 1, wherein the vaccine is capable of eliciting a neutralizing antibody response to influenza (claim 20); wherein each polypeptide of the first plurality of polypeptides comprises a sequence that is at least 90% identical to SEQ ID NO: 7 (claim 44); wherein each polypeptide of the second plurality of polypeptides comprises a sequence that is at least 90% identical to SEQ ID NO: 34 (claim 45); wherein each of the influenza HA antigenic proteins or antigenic fragments thereof is an influenza A HA antigenic protein or antigenic fragment thereof (claim 46); wherein each of the influenza HA antigenic proteins or antigenic fragments thereof is at least 80% identical to the polypeptide of SEQ ID NO: 57 (claim 47); wherein each of the influenza HA antigenic proteins or antigenic fragments thereof is an influenza B HA antigenic protein or antigenic fragment thereof (claim 48), and wherein each of the influenza HA antigenic proteins or antigenic fragments thereof is at least 80% identical to the polypeptide of SEQ ID NO: 58 (claim 49).
Claim 27 is drawn to a method of generating immunity to influenza in a subject, comprising administering a vaccine of claim 20.    
Claim 36 is drawn to a method of making the nanostructure of claim 1 by in vitro assembly, comprising: expressing the first plurality of polypeptides comprising influenza HA antigenic proteins or antigenic fragments thereof in a first recombinant expression system, expressing the second plurality of polypeptides in a second recombinant expression system, purifying the first plurality of polypeptides, purifying the second plurality of polypeptides, and mixing the first plurality of polypeptides and the second plurality of polypeptides; thereby generating the nanostructure.  




Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 



Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 11-13, 15, 18-20, 27, and 35-36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Note the rejection is withdrawn with respect to cancelled claims 2-4, 7-10, and 23-24 and extended to include new claims 44-49.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1, 11-13, 15, 18-20, 27, 35-36, and 44-49 are rejected as lacking adequate descriptive support for any nanostructure comprising any plurality of polypeptides from SEQ ID NOs: 1-51 which are attached to any plurality of influenza HA antigens.
In support of the claimed genera (any SEQ ID NO: 1-51 polypeptide attached using any linker to any HA antigen that allows said fusion protein to form a nanostructure), the application discloses one example in which respiratory syncytial virus (RSV) F protein is present as a fusion protein with one of the sequences from SEQ ID NOs: 1-51 (DS-Cav1-I53-50A; note that DS-Cav1 is a stabilized prefusion F protein).  The polypeptide I53-50 exhibits the ability to form nanostructures (See e.g. Example 1 at ¶[0185]; Fig. 11; See ¶[0050] and Table 1 for list of polypeptides).  As noted by the disclosure, SEQ ID NOs: 1-51 are disclosed in prior patent applications as having the ability to self-assemble in pairs to form nanostructures.  The design involved design of suitable interface residues for each member of the polypeptide pair that can be assembled to form the nanostructure. The nanostructures so formed include symmetrically repeated, non-natural, non-covalent polypeptide-polypeptide interfaces that orient a first assembly and a second assembly into a nanostructure, such as one with an icosahedral symmetry. In each case, the N-terminal methionine residue is optional.  As noted by the parent reference, for the symmetrical interface to form, the first peptide must have at least half, if not all, identified interface positions be identical to the second peptide (reference claims 1-8 of Baker et. al., US20160122392A1, Pub. 05/05/2016; hereafter “Baker”.)  Baker notes that to form the nanostructures, specific peptide pairs must be selected (see e.g. reference claim 8, Tables 1-2; ¶[0024]).  However, the breadth of the claims is drawn such to any polypeptide from SEQ ID NOs: 1-51 fused to any HA antigen (which includes full-length HA and fragments thereof, so long as said fragment is antigenic) in combination with any other peptide from SEQ ID NO:1-51 to form these nanoparticles.  The breadth of the claims allows for the first peptide from SEQ ID NO: 1-51 and the second peptide from SEQ ID NO:1-51 be covalently or non-covalently “attached”, while the specification and Baker reference notes this interaction is non-covalent.  Further, HA is known to form nanostructures on its own (e.g. full-length HA0 can form trimers or “rosettes”, see Holtz et. al. (US20130315955A1, Pub. 11/28/2013; hereafter “Holtz”; See esp. ¶[0039-0040][0078][0116][0121][0175]), and from the breadth of the claim, it is unclear if the nanostructure is due to the HA forming trimers, rosettes, or other structures, or if the “base” of the nanoparticle is the peptide pairs from SEQ ID NOs: 1-51.  No other RSV antigenic proteins appear to have been tested for their ability to be fused to any polypeptide and have a nanostructure form, nor do any influenza HA proteins or fragments thereof, much less any influenza protein, appear to have been fused to one of the specific SEQ ID NO:1-51 polypeptides and tested for their ability to form nanostructures.  No other viral, bacterial, cancer, or other pathogenic antigen was fused to I53-50 or any one of SEQ ID NOs:1-51 to show that said structures could form nanoparticles.  It is not clear what linker type, size, or length is required to fuse the two proteins to one another in order to provide the desired structure.  Thus, the application fails to provide examples of any species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any influenza HA antigenic polypeptide can be fused via any linker to any SEQ ID NO:1-51 peptide and have the ability to form a nanostructure when “attached” to any other peptide of SEQ ID NO:1-51.  Moreover, no correlation has been made to which polypeptides are required in order to achieve the claimed nanostructure; while the specification lists SEQ ID NOs:1-51 as specific examples, the breadth of the claims does not limit the first and second polypeptides as identified in Baker as only those known to form nanostructures when associated in pairs.  As detailed by Baker, the paired polypeptides must have similar interface residues in order to form symmetrical nanoparticles (¶[0024][0038-0078].)  The recitation of “antigenic proteins or fragments thereof” of any influenza hemagglutinin (HA) allows for the use of any HA antigenic full-length or fragment from any influenza A or influenza B isotype, and it is not clear that a fusion of any said HA antigen with any said polyprotein selected from SEQ ID NOs: 1-51 would form a nanostructure, especially when the linking agent is not identified and especially as the influenza HA may disrupt this interaction as it is known to self-associate.  While the specification appears to provide the viral antigen and SEQ ID NO:1-51 polypeptide as physically linked through a linker (¶[0100]), the claimed invention allows for a direct fusion to each other as the “linker” is not identified as any specific structure or sequence, and can be reasonably interpreted as being the peptide bond between the HA antigen and SEQ ID NO:1-51 peptide.  Since the claims are also drawn to a “plurality” of polypeptides and a “plurality” of antigens, this means the mixture could be that of homologous or heterologous polypeptides along with homologous or heterologous HA antigens.  Further, it is not clear that such a fusion protein would be useful in the method as claimed to generate immunity against influenza, as it is not clear what antigenic portion of influenza HA is bound to the SEQ ID NO:1-51 peptide, nor is it clear whether or not this is heterologous protection (e.g. the HA protein is derived from influenza A H3 but protects against any type of influenza) or homologous protection (e.g. the HA protein is derived from influenza A H3 and only protects against challenge from influenza A H3 subtype viruses),  as “universal” influenza vaccines are not yet clinically proven in the art and influenza vaccines are currently type-specific.   
Finally, as the nanostructure is generically recited and the only structural portion claimed is that of size (e.g. nanostructure) and the fact it has some type of “symmetry”, it is unclear that the breadth of the claimed invention is fully supported for by the disclosure of the specification.  The potential combination of the large genera of influenza A and influenza B antigenic proteins and fragments thereof, potential linkers (flexible (e.g. short peptides with small, polar amino acids such as Ser, Thr, and Gly), rigid (e.g. proline-rich linkers or rigid helical linkers such as PAPAP, A[EAAK]4) and cleavable (e.g. disulfide, protease-sensitive sequences)), and potential SEQ ID NO:1-51 pairs (potential 2550 permutations of pairs from SEQ ID NOs:1-51) that may result in any type of nanostructure is therefore not supported by the limited disclosure of the RSV-I53-50 nanostructure, as the prefusion F protein from RSV and any antigenic peptide from any influenza A or B hemagglutinin protein or fragment thereof share limited structural and functional homology.  
Thus, in view of the above, there would have been significant uncertainty as to which SEQ ID NO:1-51 polypeptides, linkers, and influenza HA antigens would be able to allow formation of any nanostructure as claimed.  In view of this uncertainty and the lack of any examples of the claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to the claim, namely narrowing the antigen to “influenza HA” and the first and second polypeptides as having the sequence identity of any one of SEQ ID NOs:1-51 has obviated the rejection.  For the reasons set forth supra, the Office disagrees, and maintains that there is no evidence Applicant was in possession of the nanoparticles that were formed from the disclosed peptides and that Applicant is not in possession of a method of making or using said peptides to elicit a therapeutic response against any influenza.
For the reasons set forth supra, the rejection has been maintained and extended, and the arguments are not persuasive.


	
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 under 35 U.S.C. 102(a)(1) as being anticipated by Haynes (US20120213817A1, Pub. 08/23/2012; hereafter “Haynes”) is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claim(s) 1, 11-13, 15, 19-20, 27, 35-36, and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lajoie et. al. (WO2016138525A1, Pub. 09/01/2016, Priority 02/27/2015; hereafter “Lajoie”.)
The Prior Art
Lajoie teaches multimeric assemblies including multiple oligomeric substructures, such as nanoparticles, wherein the nanoparticles self-assemble around at least one axis of rotational symmetry, where each protein includes one or more polypeptide-polypeptide interface ("O interface"); and one or more polypeptide domain(s) that allows the nanoparticle to be released from or enter into a cell ("L domain"); and wherein the nanoparticle includes one or more subunits comprising one or more polypeptide domain(s) that is capable of interacting with a lipid bilayer ("M domain")(entire document; see abstract; pp. 68-9, ¶ bridging pages.)  Lajoie teaches the O-interface containing the first protein and the second proteins comprises the protein pairs of SEQ ID NOs: 10-19 (e.g. SEQ ID NO:10 and 11 are pair (a), SEQ ID NO: 12 and 13 are pair (b), etc.) or SEQ ID NOs: 270-279, which comprise pairs of the nanoparticle-forming peptides (e.g. SEQ ID NO: 270 is I53-34A and is paired with SEQ ID NO: 271 which is I53-34B, wherein SEQ ID NO: 270 is 100% identical to instant SEQ ID NO:1 and SEQ ID NO: 271 is 100% identical to instant SEQ ID NO:2 (pp. 28-29, ¶8 to ¶2.)  SEQ ID NO:7 of the instant claims is I53-50A, while SEQ ID NO:34 is I53-50B.4PosT1; Lajoie teaches I53-50A (SEQ ID NO:276) and I53-50B (SEQ ID NO: 277) as a pair (p. 29, line 7), wherein instant SEQ ID NO:7 and reference SEQ ID NO:276 are 100% identical (see attached NCBI BLAST) and instant SEQ ID NO: 34 and reference SEQ ID NO: 277 are 94.9% identical (see attached NCBI BLAST; instant claims 44-45).  
Lajoie teaches that transmembrane or membrane-anchored proteins may be present within the nanoparticle (reference claim 21) and teaches SEQ ID NO:315, which is a sequence for an influenza hemagglutinin, and which Lajoie teaches is useful as acting as the transmembrane or membrane-anchored protein embedded in the lipid bilayer (reference claim 23).  Lajoie teaches the proteins generating the nanoparticle may comprise fusion proteins to polypeptide domains or sequences to carry desired cargo (pp. 39-40, ¶2 to ¶2), wherein the fusion may occur at the N- or C- terminus depending on the positioning of the M or L domain, and the fusion occurs through a flexible linker (p. 69, ¶2-4.)  Lajoie teaches the presence of viral membrane proteins on the surface of the nanoparticle can facilitate entry into a cell and can also be immunogenic for the purpose of eliciting a therapeutic vaccine immune response (p. 79, ¶2; reference claim 7; p. 10, ¶5; p. 57, ¶2.)  Lajoie therefore teaches nanostructures which comprise, at least, SEQ ID NOs: 1-2 with an influenza HA polypeptide fused to the C-terminal portion of one of said proteins, and teaches the limitations of instant claims 1, 11-13, 19.  As Lajoie teaches the use of SEQ ID NO: 315, said influenza HA inherently comprises neutralizing antibody target epitopes as required by instant claims 15 and 20, as said HA shares 100% identity to known influenza A HA over the full-length of said known HAs (see attached NCBI BLAST of SEQ ID NO: 315; instant claim 46.)   Lajoie teaches the use of the nanostructures in vaccines (p. 10, ¶5; p. 57, ¶2), wherein said vaccines would inherently be pharmaceutically-acceptable compositions as required by instant claims 20 and 35 and useful in therapeutic vaccination methods to induce immunity as required by instant claim 27.
Lajoie teaches methods of making the nanostructures, including recombinant expression systems (p. 10, ¶6) that include recombinant expression vectors which comprise the nucleic acid encoding the polypeptides (pp. 64-5, ¶ bridging pages) and expressing said vectors in host cells (p. 65, ¶2) wherein different vectors may encode different polypeptides (p. 65, ¶3).  The polypeptides expressed in host cells can be recovered and purified (p. 66, ¶2) or the nanostructures may be expressed within the cells and then recovered (p. 66, ¶3-4; instant claim 36).  
For at least these reasons, Lajoie teaches the limitations of instant claims 1, 11-13, 15, 19-20, 27, 35-36, and 44-46, and anticipates the invention encompassed by said claims.  




Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1 and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 26-36 of copending Application No. 16/271,571 in view of Haynes (supra) is withdrawn in light of the amendments to the claims. 
 
(Rejection withdrawn.)  The provisional rejection of Claims 1-4, 7-13, 15, 18-20, 23-24, 27, and 35-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11, 16-23, 27-30, 32, 34-40, and 44-54 of copending Application No. 16/500,331 (NB: was recently allowed) in view of Baker et. al. (US20160122392A1, Pub. 05/05/2016; hereafter “Baker”) is withdrawn in light of the amendments to the claims.  

(New rejection – necessitated by amendment.)  Claims 1, 11-13, 15, 18-20, 27, 35-36, and 44-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 11-14, 17-19, 21-22, 24, 26, 32-34, 42, 45, 48, 57, 59-63, 77-78, 82-85, 88, 90, and 95 of copending Application No. 17/423,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming identical self-assembling sequence pairs and influenza HA antigens, wherein the HA protein or antigenic fragment thereof is fused to at least one of the self-assembling sequences.  The main difference is that the ‘565 application requires that the first self-assembling protein and the second self-assembling protein are not identical sequences, but the dependent claims of the instant invention provide for this limitation and utilize self-assembling peptide sequence pairs which are not identical.  Further, both claim sets are drawn towards methods of making these nanostructures, methods of using these nanostructures, especially in methods of therapeutic vaccination, and both sets of claims are drawn towards the HA being derived from at least influenza A or influenza B to elicit detectable immune responses against these viruses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(New rejection – necessitated by amendment.)  Claims 1 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-36 of copending Application No. 16/271,571 in view of Lajoie (supra).  Both sets of claims are drawn toward the generation of a nanostructure using polypeptides that arrange in symmetry, wherein said proteins may be mutated to confer an optimal presentation of a select amino acid sequence.  While the ‘571 application is drawn towards a method of computation to generate the nanostructure and the instant claims do not provide for a specific computation step, such a step would be inherent to the method of instant claim 36 for one of skill in the art to generate a nanostructure with a protein scaffold presenting an antigen, especially in light of the teachings of Lajoie (supra) which detail the steps to take and limitations to take into account in order to generate the desired nanostructure (see e.g. p. 67, lines 1-20; Figs. 1-2).  Therefore, it is the opinion of the office that instant claims 1 and 36 are obvious variants of reference claims 26-26 from the copending ‘571 application in light of the teachings of Lajoie.
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 11-13, 15, 19-20, 27, 35-36, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,630,994 in view of Lajoie (supra).  Both the instant claims and the ‘994 claims are drawn to identical self-assembling peptide sequences which form nanoparticles or nanostructures, and both the instant claims and the ‘994 claims are drawn to these peptides comprising cargo.  While the ‘994 claims are not drawn to identifying the specific cargo aside from it being “nucleic acid”, adding cargo to these nanostructures would be obvious given the teachings of Lajoie (supra) which detail the use of fusing at least one viral protein, such as influenza HA, to at least one of these self-assembling peptides.  Therefore, the instant claims are an obvious species of the broader genus or base claims from the ‘994 patent, especially given the teachings of Lajoie. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648